Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	 
Response to Remarks
Regarding 101 rejection:
Applicants’ current amendments overcome the 101 rejection.
Regarding 112b rejection of claims 6 and 10:
	Applicants’ current amendments although overcome the prior 112b rejection, these current amendments suffer from different issues as disclosed below.
Regarding 103 rejection of claim 1:

    PNG
    media_image1.png
    163
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    173
    641
    media_image2.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant states "Tanbakuchi as cited appears to operate on an incorrect assumption that the low pass filter is lossless" and further states “a signal that is absorbed by the inductance…cannot be reflected into Ceam”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., low pass filter is lossless and/or signal cannot be reflected into Ceam) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding 103 rejection of claim 1:

    PNG
    media_image3.png
    83
    647
    media_image3.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. The applicant states "Momtaz's invention is directed to reducing ISI in the filtered data signal using a decision based equalizer which is a very distinct application area from the instant invention". Claim 1 currently states no limitations that pertain to any distinct application areas of the instant invention. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., application area of the instant invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although the applicant has stated that the references Tanbakuchi and Momtaz doesn’t teach the limitations of claim 1 since they don’t use the limitations to perform the same function of the claim, the applicant did not clearly show why the specific teachings of Tanbakuchi or Momtaz doesn’t teach the specific claimed limitations. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In light of this, the rejection of claim 1 is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 is amended to incorporate “reduce an amount of reflection from the LPF2 into the EML”. There is no support found for this limitation in the specifications nor the drawings. Paragraph 11 of the submitted disclosure states “In an aspect of the present disclosure, the second stage low pass filter LPF2 may be designed to act as a signal reflector to compensate a frequency response of LPF 1. That is, by controlling the second bandwidth (BW2) of LPF2, the amount of the reflected signal may be adjusted”. There is no support for the “reflection” travelling “into” the EML.
Claim 11 is also rejected via dependency on claim 10.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “an EML including a capacitance of an EAM (C-EAM)”. The pre-amble of claim 1 already states “an EAM matching network”. It is not clear to the examiner if the capacitance is of the EAM from the pre-amble or another separate EAM? Claim 1 further states “the LPF1 having a substantially same value as that of the C-EAM”. This limitation is vague and indefinite. It is not clear what “substantially same” comprises.
Claim 2 is rejected under 112b via dependency on claim 1.
Claim 3 recites the limitation "stray components include…capacitance of bonding pads and equivalent components of EAM”. These limitations are vague and confusing. It is not at all clear to the examiner if “capacitance” value of bonding pads is a stray “component” i.e. how can capacitance be considered a stray component which in this situation are physical components such as bonding wires or other physical components. Furthermore, it is not at all clear to the examiner what “equivalent components of EAM” comprises.
Claim 5 is rejected under 112b via dependency on claim 1.

Claim 6 states “the LPF1 is designed so that photo-resistance (R-ph) is part of load resistance and the LPF2 is designed such that the R-ph is part of source impedance”. There are antecedent issues within these limitations. Firstly, claim 6 depends on claim 1 which already claims “a photo induced resistance Rph”. It is not clear to the examiner if the “R-ph” of claim 6 is the same “Rph” of claim 1. Furthermore, the claim states a “load resistance RL” but doesn’t state what the load resistance belongs to. Lastly, the claim states "source impedance”. Claim 1 already claims “being coupled to a source impedance of the TOSA”. It is not clear if the source impedance in claim 6 is the same source impedance mentioned in claim 1. 
Claims 7-9 are rejected under 112b via dependency on claim 1.
Claim 10 states “wherein the second bandwidth…to reduce an amount of reflection from the LPF2 into the EML”. It is clear what the reflection signal relates to i.e. what type of signal is being reflected? 
Claim 11 states “EO response of the EAM is adjusted”. Claim 11 depends on claim 1 which currently states two instances of “EAM”. It is not clear which “EAM” of claim 1 is being adjusted in claim 11.
Claims 12-18 are rejected under 112b via dependency on claim 1.
			        Claim amendment Suggestion
The applicant is requested to incorporate language into the claims in order to overcome the prior art references. A suggestion for claim limitations could possibly include numerical limitations from Fig. 6 which shows simulation results of the invention. Fig. 9 also shows such results for the current invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire) in further view of Momtaz (US 2005/0135475).
Regarding claim 1, Tanbakuchi teaches an electro-absorption modulator (EAM) matching network, comprising: an electro-absorption modulator integrated laser (EML) (circuit shown in Fig. 2) including a capacitance of an EAM (C-EAM) (Fig. 2, CEAM), the EML being disposed on a submount in a transmitter optical sub-assembly (TOSA) (paragraph [0003], lines 3-6) configured to operate at a high bit rate (paragraph [0030], lines 8-10); a first stage low pass filter (LPF1) with a first predetermined filter order (Fig. 2, first stage low pass filter comprises L1), the LPF1 having a substantially same value as that of the C-EAM (paragraph [0033], The impedance, capacitance, and inductance values for the components of transmission line 10 are selected to achieve an overall characteristic impedance that substantially matches the target source impedance at frequencies up to at least the target operating frequency. These electrical parameter values may be selected, for example, by selecting appropriate values for the widths of the signal electrode, the bonding pads 18, 22, and the microstrip lines 20, 24, and by selecting appropriate values for the thickness of the underlying dielectric material i.e. select values as per design choice) and being coupled to a source impedance of the TOSA (Fig. 2, LPF1 coupled to Rs); and a second stage low pass filter (LPF2) being coupled to a load impedance of the TOSA (Fig. 2, second stage low pass filter comprising L2 and coupled to load RL), the LPF2 having a second predetermined filter order (Fig. 2 shows the LPF1 is before LPF2) and being coupled to the LPF1 in a cascade form (Fig. 2 shows LPF2 is coupled in cascade to LPF1), wherein the LPF1 and the LPF2 are designed to include inductance and capacitance of stray components in the TOSA (paragraph [0033], lines 1-5).  
Although Tanbakuchi teaches a LPF1 and LPF2, Tanbakuchi doesn’t teach that the EML includes a photo induced resistance Rph and the LPF1 comprises a first bandwidth (BW1) and the design of the LPF2 comprises a second bandwidth (BW2).
Kwon also teaches an EML on a submount in a TOSA (Experimental Results: Paragraph 1: Fig. 5 shows a photograph of the EML packaged on the sub-mount…) configured to operate at a high bit rate (Abstract), a photo induced resistance Rph (Fig. 1a/b shows EAM is shared by both Lw1 and Lw2; Circuit model and simulation results: Paragraph 2: Rpho is the equivalent AC resistance caused by the dependence of the photocurrent Iph at the modulator junction voltage Vm), a first stage low pass filter (LPF1) with a first predetermined filter order (Fig. 1a, first stage low pass filter LPF1 comprises Lw1) and a first bandwidth (BW1) (Experimental Results: paragraph 2: bonding wire l1 for Lw1 provide a bandwidth when l1 = 300 micro meters), the LPF1 being coupled to a source impedance (Rs) (Fig. 1a, source impedance Rs); and a second stage low pass filter (LPF2) coupled to the LPF1 in a cascade form (Fig. 1a, second stage low pass filter LPF2 comprises Lw2) and coupled to a load impedance (RL) (Fig. 1a, Lw2 coupled to load impedance ZL), the LPF2 having a second predetermined filter order and a second bandwidth (BW2) (Experimental Results: paragraph 2: bonding wire l2 for Lw2 provide a bandwidth when l2 = 700 micro meters; the change in length of l2 improves the bandwidth of the EML from 18Ghz to 28Ghz which shows that the LPF1 and LPF2 configured with respective lengths each have different bandwidths), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the low pass filters as taught by Tanbakuchi and incorporate the design parameters of the low pass filters as taught by Kwon in order to benefit from increased modulation bandwidth of the EML (Kwon: Abstract).
Although Kwon teaches wherein the LPF1 and LPF2 comprise respective bandwidths, Tanbakuchi in view of Kwon doesn’t teach wherein the second bandwidth of the LPF2 is designed to be wider than the first bandwidth (BW1) of the LPF1 so that design characteristics of the LPF1 are maintained.
Momtaz teaches designing the LPF2 such that the second bandwidth (BW2) of the LPF2 is wider than the first bandwidth (BW1) of the LPF1 so that design characteristics of the LPF1 are maintained (Fig. 5 teaches cascaded low pass filters 520 wherein a bandwidth controller 430 controls the bandwidth of each individual low pass filter based on system requirements to reduce interference (ISI); see paragraph [0039]; paragraph [0040], the frequency response of each of the individual filters may be unique and optimized for a particular application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of bandwidth of the low pass filters as taught by Tanbakuchi in view of Kwon and incorporate the bandwidth control for each low pass filter as taught by Momtaz in order to help reduce ISI (Momtaz: paragraph [0039]). 
Regarding claim 2, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 1, wherein Kwon teaches the first stage low pass filter (LPF1) is designed with source impedance and load impedance of 50 Ohm (Table 1: Rs and ZL are both 50 Ohms).  
Regarding claim 3, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 1, wherein Tanbakuchi and Kwon teaches the stray components comprise bonding wires on the submount, capacitance of bonding pads and equivalent components of EAM (Tanbakuchi teaches bonding pads 18 and 22 and bonding wires 28 and 32 in Fig. 1).  
Regarding claim 6, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 1, wherein Kwon teaches the LPF1 is designed such that photo-resistance (Rph) is part of load impedance (RL) and the LPF2 is designed such that the photo-resistance (Rph) is part of source impedance (Rs) (Fig. 1a/b shows EAM is shared by both Lw1 and Lw2; Circuit model and simulation results: Paragraph 2: Rpho is the equivalent AC resistance caused by the dependence of the photocurrent Iph at the modulator junction voltage Vm).  
Regarding claim 8, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 1, wherein Kwon teaches the LPF2 is designed such that the second bandwidth (BW2) of the LPF2 is determined based on performance requirement of the TOSA (Circuit model and simulation results: paragraph 5: Therefore, to increase the bandwidth of G(f)…we need Lw2 must be as large as possible by increasing l2…).  
Regarding claim 15, Tanbakuchi in view of Kwon in further view of Momtaz the EAM matching network of claim 1, wherein Momtaz teaches the second bandwidth (BW2) of the LPF2 is about four (4) times the first bandwidth (BW1) of the LPF1 (Fig. 5 teaches cascaded low pass filters 520 wherein a bandwidth controller 430 controls the bandwidth of each individual low pass filter based on system requirements to reduce interference (ISI)). Although Momtaz doesn’t explicitly state that BW2 is about 4 times BW1, Momtaz teaches a bandwidth controller 430 that control the bandwidth of each of the filters 520 in order to reduce ISI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the bandwidth of BW2 to be 4 times of BW1 as a matter of design choice to yield predictable results. 
Regarding claim 16, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 1, wherein the high bit rate comprises a bit rate greater than 25 Giga bits per second (Gb/s) (Kwon: Abstract).  
Regarding claim 17, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 1, wherein a filter type of the LPF1 and/or the LPF2 is selected based on minimum group delay (GD) performance (Tanbakuchi: paragraph [0030], lines 13-16).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in further view of Ito (US 2018/0331674).
Regarding claim 5, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 1, further comprising adjusting a bandwidth of the TOSA (Kwon: Title and Abstract).
Although Tanbakuchi states in paragraph 30 that low pass filter transmission line should satisfy minimal group delay requirements, Tanbakuchi in view of Kwon doesn’t teach selecting a Bessel filter based on minimum group delay (GD) performance.  
Ito teaches selecting a Bessel filter based on minimum group delay performance (Fig. 2, Bessel filter 9; paragraph [0038], lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the TOSA taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the Bessel filter as taught by Ito since a Bessel filter has the advantage of providing a flatter group delay thereby suppressing output ripples.
Claims 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in view of Wang (Design of high frequency submount for 40GB/s Lumped Electroabsorption Modulated lasers).
Regarding claim 7, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 1.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach wherein the LPF2 is configured to compensate a frequency response of the LPF1.  
Wang teaches wherein a LPF (Fig. 2, Lstub) is configured to compensate a frequency response its receiving (Section: Submount Design and Operation Principle: paragraph 1, The reflected microwave…can be used to improve the frequency response of the modulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the LPF design as taught by Wang such that the frequency response of the modulator can be improved.
Regarding claim 10, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 1.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach wherein the second bandwidth (BW2) of the LPF2 is adjusted so as to reduce an amount of reflection from the LPF2 into the EML.  
Wang teaches controlling the second bandwidth (BW2) of the LPF2 to adjust an amount of a reflected signal (Section: Submount design and operation principle: paragraph 3; Figure 4 shows a change in reflection based on changing bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the LPF design as taught by Wang such that the frequency response of the modulator can be improved.
Regarding claim 11, Tanbakuchi in view of Kwon in further view of Momtaz in further view of Wang teaches the EAM matching network of claim 10, wherein Wang teaches the second bandwidth (BW2) of the LPF2 is adjusted such that an electrical-to-optical (EO) response of the EAM is adjusted to a wider bandwidth (Fig. 4 shows adjusted E/O response in relation to change in bandwidth).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in view of Djordjevic (US 2003/0201845).
Regarding claim 9, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 8.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach wherein the LPF2 further comprises is a Bessel filter type for the LPF2.
Djordjevic teaches designing a low-pass filter by selecting a Bessel filter type (paragraph [0045], lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate a Bessel filter type as taught by Djordjevic since a Bessel filter has the advantage of providing a flatter group delay.
Regarding claim 18, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 17.
 Tanbakuchi in view of Kwon doesn’t teach wherein designing the LPF1 and/or the LPF2 comprise a Bessel filter or a Linear Phase Equi-ripple Error filter.  
Djordjevic teaches designing a low-pass filter by selecting a Bessel filter type (paragraph [0045], lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate a Bessel filter type as taught by Djordjevic since a Bessel filter has the advantage of providing a flatter group delay.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in view of Li (US 2006/0255997).
Regarding claim 12, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 1.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach wherein both of the LPF1 and the LPF2 comprise Bessel filters of a predetermined filter order.  
Li teaches wherein multiple low pass filters comprise Bessel filters of a predetermined filter order (paragraph [0047], lines 1-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of low pass filters as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate a Bessel filter type as taught by Li since a Bessel filter has the advantage of providing a flatter group delay.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in further view of Mahgerefteh (US 2008/0193143).
Regarding claim 13, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 12.
Although Tanbakuchi in view of Kwon in further view of Momtaz teaches low pass filters, Tanbakuchi in view of Kwon in further view of Momtaz don’t teach wherein the LPF1 comprises a 4th order Bessel low pass filter and the LPF2 comprises a 2nd order Bessel low pass filter.
Mahgerefteh teaches a 2nd order Bessel low pass filter and a 4th order Bessel low pass filter and their individual responses (Fig. 12 and paragraphs [0138] and [0139]) within the scope of an electro-absorption modulated laser (Title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the low pass filters taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the low pass filters as taught by Mahgerefteh as a matter of simple substitution of one known element for another in order to obtain predictable results of desired filtering of the optical signal thereby resulting in extending the optical transmission length (Mahgerefteh: paragraph [0015]).
Regarding claim 14, Tanbakuchi in view of Kwon in further view of Momtaz teaches the EAM matching network of claim 12.
Although Tanbakuchi in view of Kwon in further view of Momtaz teaches low pass filters, Tanbakuchi in view of Kwon in further view of Momtaz wherein the LPF1 comprises a 2nd order Bessel low pass filter and the LPF2 comprises a 2nd order Bessel low pass filter.
Mahgerefteh teaches utilizing 2nd order Bessel low pass filters and its response (Fig. 12 and paragraphs [0138]) within the scope of an electro-absorption modulated laser (Title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the low pass filters taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the low pass filters as taught by Mahgerefteh as a matter of simple substitution of one known element for another in order to obtain predictable results of desired filtering of the optical signal thereby resulting in extending the optical transmission length (Mahgerefteh: paragraph [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637